Citation Nr: 0801251	
Decision Date: 01/11/08    Archive Date: 01/22/08

DOCKET NO.  03-30 840	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for chondromalacia patella and patella femoral 
syndrome of the right knee.

2.  Entitlement to an initial evaluation in excess of 10 
percent for patella femoral syndrome of the left knee.

3.  Entitlement to an initial evaluation in excess of 10 
percent for hypertension.  

4.  Entitlement to an initial compensable evaluation for 
pseudofolliculitis barbae (PFB).  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL
 
Appellant 


ATTORNEY FOR THE BOARD

D. Johnson, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1992 to August 
1999.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an October 2001 decision rendered by the New 
Orleans, Louisiana Regional Office (RO) of the Department of 
Veterans Affairs (VA), which granted service connection for 
chondromalacia patella and patella femoral syndrome of the 
right knee and patella femoral syndrome of the left knee; and 
assigned a 10 percent disability evaluation for both.  The RO 
also granted service connection for pseudofolliculitis barbae 
(PFB) and assigned a noncompensable (0 percent) evaluation.  
The RO also denied service connection for hypertension.  

In a July 2003 decision, the RO granted service connection 
for hypertension and assigned a 10 percent disability rating, 
effective from February 22, 2001.  The veteran desires higher 
ratings for all of the service-connected disorders.


FINDINGS OF FACT

1.  Chondromalacia patella and patella femoral syndrome of 
the right knee manifests with weakness, painful limited 
motion from 0 to 90 degrees; and x-ray evidence of 
degenerative arthritis.

2.  Patella femoral syndrome of the left knee manifests with 
weakness, painful limited motion from 0 to 90 degrees; and x-
ray evidence of degenerative arthritis.

3.  Hypertension has primarily manifested with diastolic 
pressure predominantly less than 110 and systolic pressure 
predominantly less than 200.

4.  Pseudofolliculitis barbae (PFB) manifests with 
intermittent itching and affects only two percent of the 
veteran's total body and exposed areas. 


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for chondromalacia patella and patella femoral 
syndrome of the right knee have not been met.  38 U.S.C.A.  
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 4.1, 
4.2, 4.7, 4.40, 4.45, 4.59, 4.71a; Diagnostic Codes 5003, 
5260 (2007). 

2.  The criteria for an initial evaluation in excess of 10 
percent for patella femoral syndrome of the left knee have 
not been met.  38 U.S.C.A.  §§ 1155, 5103, 5103A, 5107 (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 4.45, 4.59, 4.71a; 
Diagnostic Codes 5003, 5260 (2007). 

3.  The criteria for an initial evaluation in excess of 10 
percent for hypertension have not been met.  38 U.S.C.A. §§ 
1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.104, 
Diagnostic Code 7101 (2007).

4.  The criteria for an initial compensable evaluation for 
pseudofolliculitis barbae (PFB) have been met.  38 U.S.C.A. 
§§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. § 4.118, 
Diagnostic Code 7814, 7806 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The provisions of the Veterans Claims Assistance Act of 2000 
(VCAA), codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a), and as interpreted by the United States Court of 
Appeals for Veterans Claims (the Court) have been fulfilled 
by information provided to the veteran in a letter from the 
RO dated in November 2004.  This letter notified the veteran 
of VA's responsibilities in obtaining information to assist 
the veteran in completing his claim, identified the veteran's 
duties in obtaining information and evidence to substantiate 
his claim, and requested that the veteran send in evidence in 
his possession that would support his claim.  (See 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a), Quartuccio v. Principi, 
16 Vet. App. 183 (2002), Pelegrini v. Principi, 18 Vet. App. 
112 (2004).  See also Mayfield v. Nicholson, 19 Vet. App. 
103, 110 (2005), reversed on other grounds, 444 F.3d 1328 
(Fed. Cir. 2006).

All pertinent development has been undertaken and all 
available evidence has been obtained in this case.  The RO 
obtained both VA and private treatment records which were 
identified by the veteran.  The veteran was also afforded VA 
examinations for his claimed disabilities.  The appellant has 
not identified any additional evidence that could be obtained 
to substantiate the claim.  Therefore, the Board is satisfied 
that VA has assisted the veteran in the development of his 
claim in accordance with applicable laws and regulations.  
Moreover, although the claim now at issue concerns whether 
the veteran is entitled to higher initial rating for his 
disorders (as opposed to service connection since that has 
been granted), VA is not required to provide additional VCAA 
notice concerning this downstream issue since VA already has 
given VCAA notice regarding the original service connection 
claims in correspondence dated in Marcy 2001.  See VAOPGCPREC 
8-2003 (Dec. 22, 2003).  

During the pendency of this appeal, on March 3, 2006, the 
United States Court of Appeals for Veterans Claims (Court) 
issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a claim, including the degree of disability and the 
effective date of an award.  Because this claim is being 
denied, any other notice requirements beyond those cited for 
service connection claims, are not applicable.  As indicated 
above, there has been substantial compliance with all 
pertinent VA law and regulations, and to move forward with 
this claim would not cause any prejudice to the veteran.  

Law and Regulations

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on the average impairment 
of earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R., Part 4.  

Where there is a question as to which of two disability 
evaluations shall be applied, the higher evaluation is to be 
assigned if the disability picture more nearly approximates 
the criteria required for that rating.  Otherwise, the lower 
rating is to be assigned.  38 C.F.R. § 4.7.  The veteran's 
entire history is reviewed when making disability 
evaluations.  See generally 38 C.F.R. 4.1; Schafrath v. 
Derwinski, 1 Vet. App. 589 (1995).  After careful 
consideration of the evidence, any reasonable doubt remaining 
is resolved in favor of the veteran.  38 C.F.R. § 4.3.  

The Board notes that the intent of the schedule is to 
recognize painful motion with joint or periarticular 
pathology as productive of disability.  It is the intention 
to recognize actually painful, unstable, or malaligned 
joints, due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  Crepitation either 
in the soft tissues such as the tendons or ligaments, or 
crepitation within the joint structures should be noted 
carefully as points of contact which are diseased.  38 C.F.R. 
§ 4.59.  Thus, when evaluating musculoskeletal disabilities, 
the VA may, in addition to applying schedular criteria, 
consider granting a higher rating in cases in which 
functional loss due to limited or excess movement, pain, 
weakness, excess fatigability, or incoordination is 
demonstrated, and those factors are not contemplated in the 
relevant rating criteria.  See 38 C.F.R. § 4.40, 4.45, 4.59; 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).


Where, as here, the question for consideration is the 
propriety of the initial evaluation assigned, evaluation of 
the medical evidence since the grant of service connection 
and consideration of the appropriateness of "staged rating" 
is required.  Fenderson v. West 12 Vet. App. 119, 126 (1999).  
The veteran is presumed to be seeking the maximum benefit 
allowed by law and regulation.  AB v. Brown, 6 Vet. App. 35, 
(1993).  The analysis in the following decision is therefore 
undertaken with consideration of the possibility that 
different ratings may be warranted for different time 
periods. 


Right knee and left knee

Based on a review of the service treatment records, a rating 
action in October 2001 granted service connection for right 
and left knee disabilities.  The knees were evaluated 
pursuant to Diagnostic Code 5260 and Diagnostic Code 5003; 
and each knee was initially assigned a 10 percent disability 
rating.  While the veteran's limitation of motion (flexion) 
did not actually warrant a compensable rating under 
Diagnostic Code 5260, the RO noted that VA regulations 
provide that arthritis which is productive of actually 
painful motion, due to unstable or malaligned joints due to 
healed injury, is entitled to the minimum compensable 
evaluation for the joint, i.e., 10 percent under either 
Diagnostic Code 5260 or 5261.  See 63 Fed. Reg. 56,703 
(1998).  Thus, in consideration of the additional functional 
impairment caused by painful arthritis, the RO assigned 10 
percent disability ratings for each of the veteran's left and 
right knees.  

The veteran now contends that he is entitled to higher 
initial disability ratings for his right and left knee 
disabilities.  The Board has considered the appellant's 
contentions, but finds however, that the preponderance of the 
evidence is against the claim.  

500
3
Arthritis, degenerative (hypertrophic or 
osteoarthritis):

Degenerative arthritis established by X-ray findings 
will be rated on the basis of limitation of motion under 
the appropriate diagnostic codes for the specific joint 
or joints involved (DC 5200 etc.). When however, the 
limitation of motion of the specific joint or joints 
involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 pct is for application 
for each such major joint or group of minor joints 
affected by limitation of motion, to be combined, not 
added under diagnostic code 5003. Limitation of motion 
must be objectively confirmed by findings such as 
swelling, muscle spasm, or satisfactory evidence of 
painful motion. In the absence of limitation of motion, 
rate as below:

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups, with 
occasional incapacitating exacerbations
20

With X-ray evidence of involvement of 2 or more major 
joints or 2 or more minor joint groups
10
Note (1): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be combined with ratings based on 
limitation of motion.
Note (2): The 20 pct and 10 pct ratings based on X-ray 
findings, above, will not be utilized in rating conditions 
listed under diagnostic code 5013 to 5024, inclusive.

525
6
Knee, ankylosis of:

Extremely unfavorable, in flexion at an angle of 45° 
or more
6
0

In flexion between 20° and 45°
5
0

In flexion between 10° and 20°
4
0

Favorable angle in full extension, or in slight 
flexion between 0° and 10°  
3
0
38 C.F.R. § 4.71a, Diagnostic Code 5256 (2007)

525
7
Knee, other impairment of:

Recurrent subluxation or lateral instability:

Severe
30

Moderate
20

Slight
10
38 C.F.R. § 4.71a, Diagnostic Code 5257 (2007)


526
0
Leg, limitation of flexion of:

Flexion limited to 15°
30

Flexion limited to 30°
20

Flexion limited to 45°
10

Flexion limited to 60°  
0
38 C.F.R. § 4.71a, Diagnostic Code 5260 (2007)

526
1
Leg, limitation of extension of:

Extension limited to 45°  
50

Extension limited to 30°
40

Extension limited to 20°
30

Extension limited to 15°
20

Extension limited to 10°
10

Extension limited to 5°
0
38 C.F.R. § 4.71a, Diagnostic Code 5261 (2007)

526
2
Tibia and fibula, impairment of:

Nonunion of, with loose motion, requiring brace  
40

Malunion of:

With marked knee or ankle disability
30

With moderate knee or ankle disability
20

With slight knee or ankle disability
10
38 C.F.R. § 4.71a, Diagnostic Code 5262 (2007)

 
38 C.F.R. § 4.71, Plate II (2007)

Service medical records show that the veteran was medically 
discharged from service due to his bilateral knee problems.  

Post-service private medical records dated in September 2002 
show that the veteran complained of bilateral knee grinding 
with left knee pain.  He reported that his left knee would 
sometimes pop and become edematous after climbing stairs.  
The veteran's past medical history included a right knee 
arthroscopy in 1998 for a meniscus repair of the right knee.  
Upon physical examination, the veteran had positive 
patellafemoral crepitus.  Knee pain increased with climbing 
and squatting.  Range of motion was reportedly good.  X-ray 
films showed mild irregularity of the patellofemoral joint 
(degenerative).  

In the veteran's written substantive appeal received in 
September 2003, he indicated that his knee pain had increased 
since service.  He also indicated that he had to change to an 
office-based position because of the difficulty with his 
knees.  In a May 2004 written statement, the veteran's 
employer confirmed that the veteran had accepted an office-
based position due to the physical limitations caused by his 
persistent knee problems.  

During a May 2004 travel board hearing held before the 
undersigned Veterans' Law Judge, the veteran testified that 
both of his knees would give way when walking due to lateral 
instability and looseness.  He indicated his knees would 
swell, pop, and grind.  He was unable to squat, stoop, or 
bend.  He used over-the-counter (non-prescribed) knee braces 
on both knees and was prescribed Motrin and Celebrex for 
pain.  He testified that the knee problems resulted required 
him to take a desk position at work resulting in a decrease 
in pay of $25,000. to $30,000. per year.

The veteran underwent a VA examination of both knees in May 
2005.  His claims file was reviewed at this time.  The 
veteran reported a history of bilateral knee pain while on 
active duty, without any specific injury.  The veteran 
reported that since then the pain progressed in both knees.  
Prescription medicine and therapy in service helped to manage 
the problems.  He had an arthroscopic procedure performed on 
the right knee while in service.  Currently, veteran reported 
that the pain had progressively worsened.  Current treatment 
included the use of non-steroidal analgesics, bilateral knee 
braces and limitation of activities.  He denied any side 
effects from the current treatment.  It was noted that he had 
to work in an office-based job due to his knee pain.  He used 
braces for walking, on an intermittent but frequent basis.  
He indicated he was only able to stand three to eight hours, 
with only short rest periods; and was unable to walk more 
than a few yards.  The veteran also reported subjective 
symptoms of giving way, pain, stiffness and locking, in his 
bilateral knees.  He also stated he had weakness in the right 
knee.  The veteran denied any deformity, episodes of 
subluxation or dislocation, or any effusion.

Upon physical examination, the veteran's gait was observed to 
be antalgic.  The active and passive ranges of motion of the 
right knee included flexion from 0 to 90 degrees, with pain 
beginning at 10 degrees; and extension from 0 to 0 degrees.  
There was additional limitation of motion from 0 to 90 
degrees on repetitive use due to pain.  The active and 
passive ranges of motion of the left knee included flexion 
from 0 to 90 degrees, with pain beginning at 10 degrees; 
extension was from 0 to 0 degrees.  There was additional 
limitation of motion from 0 to 90 degrees on repetitive use 
due to pain.  The examiner also indicated that there was no 
loss of bone or part of bone, inflammatory arthritis or joint 
ankylosis in either knee.  Both the left and right knee 
disabilities manifested with symptoms of painful movement, 
weakness, and guarding of movement.  There were no bumps 
consistent with Osgood-Schlatter's disease, no crepitation, 
instability, or meniscus, tendon, or bone abnormality 
present.  There were audible clicks, snaps, and grinding upon 
examination.  There also was patellar abnormality manifested 
by subpatellar tenderness.  Both legs were equal in length.  

The examiner noted that the bilateral knee patellafemoral 
syndrome had significant effects on the veteran's employment 
as it caused problems with lifting and carrying, decreased 
strength, and pain.  The additional effects of the bilateral 
knee patellafemoral syndrome on activities of daily living 
were mild to moderate.  

X-rays of both knees showed no acute fracture, dislocation or 
bony destructive lesion.  There was minimal patellar spurring 
and a possible small joint effusion.  Both knees showed 
minimal degenerative arthritis.  
Based upon the evidence, the Board finds that evaluations in 
excess of 10 percent for the veteran's right and left knee 
disabilities, respectively, are not warranted.  The veteran's 
left and right knee disabilities both manifest X-ray evidence 
of mild degenerative arthritis, and objective evidence of 
pain and limited motion.  These manifestations are accounted 
for in the currently assigned 10 percent disability ratings.  
The veteran's limited range of motion in both knees is still 
not shown to warrant higher ratings under Diagnostic Codes 
5260 and 5261 (2007).  Normal range of motion of the knee is 
to zero degrees extension and to 140 degrees flexion. See 38 
C.F.R. § 4.71a, Plate II.  In order to warrant a higher 
rating on the basis of limitation of motion alone, flexion 
must be limited to 45 degrees of extension to 10 degrees.  
See 38 C.F.R. § 4.71a, Diagnostic Codes 5260 and 5261.  
However, at the May 2005 VA examination, flexion of both 
knees was possible to 90 degrees and extension was possible 
to 0 degrees.  Thus, a higher rating is not warranted.

The Board has considered all other potentially applicable 
diagnostic codes under section 4.71a in order to give the 
veteran every consideration in connection with the matter on 
appeal.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992) (one diagnostic code may be more appropriate than 
another based on such factors as the veteran's relevant 
medical history, current diagnosis, and demonstrated 
symptomatology).  Here though, the evidence is absent any 
findings of ankylosis; tibia or fibula impairment; or 
dislocated or symptomatic semilunar cartilage.  (See 38 
C.F.R. § 4.71a, Diagnostic Codes 5256, 5258-5259, 5262).  
Thus, higher ratings are not warranted based on these Codes.

In a precedent opinion VAOPGCPREC 23-97 (July 1, 1997), the 
VA Office of the General Counsel held that a claimant who has 
arthritis and instability of the knee may be rated separately 
under Diagnostic Codes 5003 and 5257 of 38 C.F.R. § 4.71a 
(2007).  It was noted that Diagnostic Code 5257 specifically 
addressed only instability of the knee and Diagnostic Code 
5003 specifically addressed only arthritis and disability 
from arthritis due to limitation of range of motion.  Thus, 
because these Diagnostic Codes applied either to different 
disabilities or to different manifestations of the same 
disability, the evaluation of knee dysfunction under both 
Codes do not amount to pyramiding (i.e., evaluating the same 
disability under various diagnoses) which is precluded under 
38 C.F.R. § 4.14 (2007).

In the present case, however, the Board observes that there 
are no objective clinical findings of recurrent lateral 
instability in either knee.  Notwithstanding the veteran's 
subjective complaints of experiencing sensations of 
instability in both knee joints, and noting that he has 
fallen on one occasion over the course of the appeal; he did 
not demonstrate actual instability of the right or left knee, 
or recurrent subluxation of either knee, on the objective 
medical examination conducted in May 2005.  Therefore, an 
evaluation pursuant to 38 C.F.R. § 4.71a, Diagnostic Code 
5257 is also not for application.

The Board has considered the veteran's testimony regarding 
the difficulty he has with his both knees at his place of 
employment due to pain, limited motion and instability.  The 
veteran's employer has confirmed that the veteran's knee 
problems necessitated a change from a field position to an 
office-based sedentary position, with a considerable decrease 
in salary.  However, there is no evidence that the veteran's 
service-connected knee disabilities presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization such as to render impractical the 
application of the regular schedular standards.  See 38 
C.F.R. § 3.321(b)(1).  In this respect, the Board notes that 
the veteran is not precluded from gainful employment. In 
addition, the veteran has had only one surgery on the right 
knee; and he does not currently receive regular treatment by 
a physician for either knee.  There also is no evidence of 
frequent hospitalizations associated with the knee 
disabilities and he testified that he has not missed work 
days since changing to the more sedentary position.  Thus the 
evidence as a whole does not suggest to the Board that 
referral by the RO to the Chief Benefits Director of VA's 
Compensation and Pension Service, under 38 C.F.R. § 3.321, is 
warranted.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

Hypertension

The veteran is currently in receipt of a noncompensable 
disability evaluation for his service-connected hypertension, 
pursuant to 38 C.F.R. § 4.104, Diagnostic Code 7101 (2007).  
He contends that he is entitled to a higher initial rating.  

710
1
Hypertensive vascular disease (hypertension and 
isolated systolic hypertension):
Ratin
g

Diastolic pressure predominantly 130 or more
60

Diastolic pressure predominantly 120 or more
40

Diastolic pressure predominantly 110 or more, or; 
systolic pressure predominantly 200 or more
20

Diastolic pressure predominantly 100 or more, or; 
systolic pressure predominantly 160 or more, or; 
minimum evaluation for an individual with a 
history of diastolic pressure predominantly 100 or 
more who requires continuous medication for 
control
10
Note 1: Hypertension or isolated systolic hypertension must 
be confirmed by readings taken two or more times on at least 
three different days. For purposes of this section, the term 
hypertension means that the diastolic blood pressure is 
predominantly 90mm. or greater, and isolated systolic 
hypertension means that the systolic blood pressure is 
predominantly 160mm. or greater with a diastolic blood 
pressure of less than 90mm.
Note 2: Evaluate hypertension due to aortic insufficiency or 
hyperthyroidism, which is usually the isolated systolic type, 
as part of the condition causing it rather than by a separate 
evaluation.
Note 3: Evaluate hypertension separately from hypertensive 
heart disease and other types of heart disease. 
38 C.F.R. § 4.104, Diagnostic Code 7101 (2007)

Based upon a review of the evidence, the Board finds that a 
higher initial rating is not warranted.  As shown, in order 
to warrant the next highest rating, which is 20 percent, the 
evidence must show that since the grant of service connection 
(February 22, 2001), the veteran's diastolic pressure has 
been predominantly 110 or more, or that his systolic pressure 
has been predominantly 200 or more.  To warrant a 40 percent 
evaluation it must be shown that the veteran's diastolic 
pressure has been predominantly 120 or more.   

In the present appeal, a September 2002 record from L.C.B., 
M.D., a private physician, shows that the veteran was on two 
medications for his hypertension.  The records from Y.J.C., 
M.D., dated between April 2004 and March 2005, reflect 
evaluations and treatment for coronary artery disease and 
chest pain.  The few blood pressure readings taken between 
these dates were: 124/86 (March 2004), 172/100 (March 2004), 
140/90 (April 2004), and 132/86 (May 2004).  It is readily 
apparent that the veteran's diastolic pressure has not been 
predominantly 110 or more, and his systolic pressure has not 
been predominantly 200 or more.  In fact, diastolic pressure 
has not ever reached 110 and systolic pressure has not ever 
reached 200.  Thus, a higher initial disability rating is not 
warranted.

Pseudofolliculitis barbae (PFB)

The veteran is currently in receipt of a noncompensable (0 
percent) disability evaluation for his service-connected 
(pseudofolliculitis barbae) PFB, pursuant to 38 C.F.R. § 
4.118.  He contends he is entitled to a higher initial 
disability rating.  

The schedular criteria by which skin disorders are rated were 
revised since the veteran was granted service connection for 
PFB.  The revised criteria have been in effect since August 
30, 2002.  67 Fed. Reg. 49,590-49,599 (July 31, 2002).  As 
such, the version most favorable to the veteran will apply, 
absent congressional intent to the contrary.  See Dudnick v. 
Brown, 10 Vet. App. 79 (1997).   

7814 Tinea barbae. 
Rate code 7814 as for eczema, dependent upon location, 
extent, and repugnant or otherwise disabling character of 
manifestations. 
38 C.F.R. § 4.118, Diagnostic Code 7814 (effective prior to 
August 30, 2002)

780
6
Dermatitis or eczema.
Ratin
g
 
With ulceration or extensive exfoliation or 
crusting, and systemic or nervous manifestations, 
or exceptionally repugnant
50
 
With exudation or itching constant, extensive 
lesions, or marked disfigurement
30
 
With exfoliation, exudation or itching, if 
involving an exposed surface or extensive area.
10
 
With slight, if any, exfoliation, exudation or 
itching, if on a non-exposed surface or small area
0
38 C.F.R. § 4.118, Diagnostic Code 7806 (effective prior to 
August 30, 2002)

781
3
Dermatophytosis (ringworm: of body, tinea corporis; of 
head, tinea capitis; of feet, tinea pedis; of beard 
area, tinea barbae; of nails, tinea unguium; of 
inguinal area (jock itch), tinea cruris): 
 
 
Rate as disfigurement of the head, face, or neck (DC 
7800), scars (DC's 7801, 7802, 7803, 7804, or 7805), or 
dermatitis (DC 7806), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7813 (2007)

780
6
Dermatitis or eczema.
Ratin
g
 
More than 40 percent of the entire body or more 
than 40 percent of exposed areas affected, or; 
constant or near-constant systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required during the past 12-month period 
60
 
20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or; systemic 
therapy such as corticosteroids or other 
immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, 
during the past 12-month period 
30
 
At least 5 percent, but less than 20 percent, of 
the entire body, or at least 5 percent, but less 
than 20 percent, of exposed areas affected, or; 
intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs 
required for a total duration of less than six 
weeks during the past 12-month period 
10
 
Less than 5 percent of the entire body or less 
than 5 percent of exposed areas affected, and; no 
more than topical therapy required during the past 
12-month period 
0
 
Or rate as disfigurement of the head, face, or 
neck (DC 7800) or scars (DC's 7801, 7802, 7803, 
7804, or 7805), depending upon the predominant 
disability. 

38 C.F.R. § 4.118, Diagnostic Code 7806 (2007).

In the veteran's written substantive appeal received in 
September 2003, he indicated that his neck was severely 
scarred.  He also stated that it constantly bled, felt sore 
and "bump[ed] up."  At his personal hearing in May 2004, 
the veteran testified that the PFB mainly involved his neck 
and face.  He reported symptoms of scaling and pustule 
formation on a daily basis, which required that his wife 
remove the hairs under his neck every night.  The veteran 
also reported that after shaving his skin becomes irritated 
and itches within a day or later.  He denied use of 
medication for this skin disorder.

The veteran underwent a VA examination in July 2005.  His 
claims file was reviewed at such time.  During the 
examination, the veteran reported two cutaneous complaints.  
First, he reported a history of several bumps on his neck, 
which had been present since about 1992 when he was in basic 
training.  He stated that he did not have a problem until he 
began to shave.  This problem still continues intermittently.  
He has had treatment in the past with little help.  Secondly, 
the veteran reported some scaling on his face, which causes a 
mild loss of color.  This problem began around 1996.  He has 
had topical treatment for this in the past also.  The veteran 
denied had treatment within the last 12 months.  He also 
noted light areas on the face which he believed to be from 
the cortisone cream; however the examiner commented that 
those lesions could well be from the basic eczematous 
process, which frequently causes a loss of color.  The 
lesions were not malignant.

Upon physical examination, the veteran had several follicular 
papules on the anterior neck.  They were all very small in 
size and none of the lesions appeared inflamed.  The papules 
covered about 2 percent of his entire skin.  The veteran also 
had a few very slight hypo-pigmented macules on the face.  
This was also noted to only cover about 2 percent of his 
total skin.  There was no scarring or disfigurement from that 
problem.  The diagnoses were pseudofolliculitis barbae and 
eczema.  The examiner also noted that the pseudofolliculitis 
barbae was very common in patients of the veteran's ethnicity 
and is related to the fact that he shaves.  The examiner 
opined that neither the pseudofolliculitis barbae nor the 
eczema was related to military service.  

The Board has considered the applicability of the earlier 
diagnostic codes for rating the service-connected PFB 
disability.  The criteria in effect prior to August 30, 2002 
provided that a compensable 10 percent disability rating was 
warranted with evidence of exfoliation, exudation or itching, 
if involving an exposed surface.  See 38 C.F.R. § 4.118 
Diagnostic Codes 7813, 7806 (effective prior to August 30, 
2002).  The criteria which became effective August 30, 2002 
provides that a 10 percent disability is warranted where the 
evidence shows at least 5 percent, but less than 20 percent, 
of the entire body, or at least 5 percent, but less than 20 
percent, of exposed areas affected, or; intermittent systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs required for a total duration of less than six weeks 
during the past 12-month period.  See 38 C.F.R. § 4.118, 
Diagnostic Code 7806 (2007).

Based upon the veteran's testimony and with due consideration 
of benefit of the doubt to the veteran, the Board finds that 
a 10 percent disability is warranted under the old 
regulations.  The veteran's PFB is located on an exposed 
area, namely his anterior neck and face.  The veteran has 
also consistently testified that his PFB caused itching and 
scaling (exfoliation), such as at his hearing in May 2004 and 
at the VA examination in July 2005.  He also indicated that 
the itching and irritation was intermittent and occurred 
within a few days after shaving.  The Board notes that the 
veteran is competent to testify as to whether his PFB causes 
an itching sensation on his face and neck.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 495 (1992); Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993) (an appellant is qualified to offer 
evidence concerning matters susceptible to lay observation).  
Thus, the veteran is entitled to a 10 percent disability 
rating under the old criteria, for evidence of itching 
involving an exposed surface.  He is not entitled to 30 
percent because as noted, there is no objective evidence of 
constant exudation or itching, extensive lesions, or marked 
disfigurement, and an extensive area of skin is not involved.  
See 38 C.F.R. § 4.118 Diagnostic Codes 7813, 7806 (effective 
prior to August 30, 2002). 

No higher evaluations can be assigned pursuant to other of 
the old diagnostic codes.  See Butts v. Brown, 5 Vet. App. at 
539.  Even if such consideration were appropriate, in the 
absence of medical evidence of, or analogous to, disfiguring 
scars on the head, face or neck, or burn scars, there is no 
basis for assignment of a higher evaluation tinea pedis under 
Diagnostic Codes 7800, 7801, or 7802, respectively.  See 
38 C.F.R. §  4.118, Diagnostic Codes 7800, 7801, 7802 
(effective prior to August 30, 2002).

Using the revised criteria, the evidence does not support a 
compensable rating higher than 10 percent evaluation.  See 
38 C.F.R. § 4.118, Diagnostic Code 7806.  The veteran's July 
2005 VA examination shows that only 2 percent of his total 
body and exposed areas are affected, which is significantly 
less than the requirement of 20 to 40 percent of the entire 
body or exposed areas affected; to warrant a higher 
disability rating of 30 percent under the revised code.  
Moreover, the veteran denied use of any topical therapy 
during the past 12-month period and has had no systemic 
treatment, according to his own statements.  Thus, a higher 
30 percent rating is not warranted under the revised codes. 

No higher evaluations can be assigned pursuant to any other 
potentially applicable revised diagnostic code.  See Butts v. 
Brown, 5 Vet. App. at 539.  Even if such consideration were 
appropriate, in the absence of medical evidence of, or 
analogous to, disfigurement, scars on the head, face or neck, 
or burn scars, there is no basis for assignment of a higher 
evaluation for PFB under revised Diagnostic Codes 7800 or 
7801-7805.  

In reaching these conclusions, the Board has considered the 
applicability of the benefit-of-the-doubt doctrine.  However, 
as the preponderance of the evidence is against the veteran's 
claims, that doctrine is not applicable in this appeal.  See 
38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. at 
55-57 (1990).




ORDER 

An initial evaluation in excess of 10 percent for 
chondromalacia patella and patella femoral syndrome of the 
right knee is denied.

An initial evaluation in excess of 10 percent for patella 
femoral syndrome of the left knee is denied.

An initial evaluation in excess of 10 percent for 
hypertension is denied.

An initial compensable (10 percent) evaluation for 
pseudofolliculitis barbae (PFB) is granted, subject to the 
regulations governing the payment of monetary awards. 



____________________________________________
RENÉE M. PELLETIER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


